Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 08/03/2020 has been entered.
	
Detailed Action
Applicant filed an amendment on 07/01/2020.  Claims 1 and 11 have been amended. No new matter has been introduced by the amendments. 

	
Response to Arguments 
	Applicant’s arguments and amendments have been carefully considered.

Regarding the rejection under 35 USC 112(b), Applicant argues that the usage-based breakdown is defined in the limitations of the instant claims. Applicant's arguments are persuasive.  However, a new grounds of rejection is made regarding adjusted breakdown value and energy consumption value.
Regarding the rejection under 35 USC 101, Applicant argues (page 10-11 of the Remarks dated 07/01/2020) that the instant claims do not recite mitigation of risk, because the organizing 
Regarding the rejection under 35 USC 101, the Examiner further notes that the instant claims teach updating energy management data, not an actual adjustment to an operating parameter of a piece of equipment.
Regarding the rejection under 35 USC 101, Applicant argues (page 13-16 of the Remarks) that the amended claims are directed to a practical application because it is directed to an improvement in using energy data to determine the physical state of the equipment, the Examiner respectfully disagrees.  However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to a business process of mitigating financial risk of equipment failure. Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Regarding the rejection under 35 USC 103, Applicant argues (page 16-21 of the Remarks) that  the cited art does not teach or suggest every limitation of the instant claims. Specifically, Applicant states that the cited art does not teach or suggest the use of energy consumption data to predict time and probability of equipment failure.   The examiner finds this argument to be moot in view of new grounds of rejection in regards to the instant claims. 

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 11 recite the following terms:
An adjusted breakdown loss value – the meaning of this term is not clear. This could be a repair cost, a risk score, a loss cost due to the breakdown (economic cost of freezer contents) or a value related to equipment functioning, for example 75% of refrigerant remains.
A respective energy consumption value  - this could be an amount of energy consumption, in KWH, a rate of energy consumption, or a financial cost of energy ($20/day).
An average current energy consumption value – this could be an amount of energy consumption (for example per day), in KWH, or a financial cost of energy  consumed per day.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

[Step 1] The claims recites a computer-implemented method, and a system for prediction equipment failure and updating energy management data. These are machine and a process which are within the four categories of statutory subject matter.

[Step 2A Prong 1] The following limitations and/or similar versions are found in claim(s) 1 and 12:
Claim 1:
determining, by the at least one processor, for each respective physical asset category, a respective frequency of breakdowns and a respective average severity of each breakdown based, at least in part, on the asset-specific historical data; 
determining, by the at least one processor, an adjusted breakdown loss value per each physical asset for each respective physical asset category based, at least in part, on the respective frequency of breakdowns and the respective average severity of each breakdown; 
determining, by the at least one processor, a respective average current energy consumption value per each physical asset for each respective physical asset category based, at least in part, on the asset-specific current energy consumption data; 
associating, by the at least one processor, each respective energy consuming location, representing at least one energy consuming physical asset of the population of energy consuming physical assets, to a particular physical asset category; 
determining, by the at least one processor, for each respective energy consuming location, a particular usage-based breakdown estimation based, at least in part, on: i) a number of the at least one energy consuming physical asset of the population of energy consuming physical assets in each respective physical asset category associated with a respective energy consuming location and ii) the respective average current energy consumption value per each physical asset for each respective physical asset category; wherein the particular usage-based breakdown estimation comprises: i) an estimated breakdown probability of the at least one energy consuming physical asset of the population of energy consuming physical assets in each respective physical asset category associated with the respective energy consuming location, ii) an estimated time of a breakdown of the at least one energy consuming physical asset of the population of energy consuming physical assets in each respective physical asset category associated with the respective energy consuming location, or iii) a combination thereof; 
generating, by the at least one processor, based, at least in part, on the particular usage-based breakdown estimation of the respective energy consuming location, an update to the energy management data comprising at least one adjustment to at least one operational parameter of at least one energy consuming physical asset of the population of energy consuming physical assets to reduce usage-based equipment breakdowns.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of generic computer components. That is, other than reciting “a processor”, or “computer executable program code” nothing in the claims'  elements precludes the steps from practically reciting certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk). For example, but for the recited computer language, the limitations in the context of this claim encompasses analyzing financial and usage data to predict equipment failure probability, breakdown time, or both, for the purpose of mitigating risk.  Risk mitigation is carried out our when equipment performance is analyzed in order to determine predicted breakdown time or probability. If a claim limitations, under their broadest reasonable interpretation, covers mitigation of risk, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claims 2-3, 7-8, 12-13, 17-18 and 20 are directed to the following:
Claims  2 and 12:  wherein the at least one energy consuming physical asset is a physical configuration comprising one or more units of equipment (UOEs).
Claims 3 and 13: wherein the at least one historical environmental characteristic is at least one of: at least one optical parameter, at least one acoustic parameter, at least one pressure parameter, at least one temperature parameter, at least one acceleration parameter, at least one magnetic parameter, at least one biological parameter, at least one chemical parameter, or at least one motion parameter.
Claims 7 and 17:  wherein the associating, by the at least one processor, each respective energy consuming location to the particular physical asset category, further comprises: classifying, by the at 
Claims 8 and 18: wherein the classifying the one or more UOEs of the respective energy consuming location into the particular physical asset category comprises: applying, by the at least one processor, at least one machine learning technique that has been trained to classify physical assets based, at least in part, on Standard Industrial Classification (SIC) codes.
Claim 20. wherein the at least one computer processor, when executing the particular program code, is configured to further perform at least the following operation: converting the asset-specific historical energy consumption data and the asset-specific current energy consumption data into respective kwh amount. 
	 These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity  – fundamental economic principles or practices (including hedging, insurance, mitigating risk).Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 4-6, 9, 14-16, and 19 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claims 4 and 14: wherein the at least one optical parameter is selected from the group consisting of an infrared light parameter, a visible light parameter, and an ultraviolet light parameter.
Claims 5 and 15: wherein each respective energy consuming location is defined based on a Global Positioning System (GPS) data identifying a physical location of the at least one energy consuming physical asset.
Claims 6 and 16:  wherein the at least one sensor is one of: i) a liquid pressure sensor, ii) a liquid flow rate sensor, iii) a temperature sensor, iv) a gas flow rate sensor, v) a gas pressure sensor, or vi) an electrical system sensor.
Claims 9 and 19:  wherein the asset-specific historical energy consumption data and the asset-specific current energy consumption data are in kilowatt-hours (kwh).
	Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
     
[Step 2A Prong 2] This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claim 1: At least one processor
Claim 11: at least one specialized computer, comprising: a non-transient computer memory, storing particular computer executable program code; and at least one computer processor which,
The computer components (processor and memory) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.

 [Step 2B]  The computer components mentioned above are not described in further detail within the applicant's specification. Therefore examiner must interpret these elements as generic computer components.
The computer components mentioned above are disclosed in applicant's specification (See page 11 of the specification). The component is described as any generic processor/database. Therefore by applicant's own admission the components are generic computer components.
Claim 1 includes the following additional elements:
receiving, by at least one processor, for a pre-determined time period, energy management data comprising at least the following for a population of energy consuming physical assets: i) asset-specific historical data, comprising: 1) asset-specific historical energy consumption data, 2) at least one first asset-specific historical operational characteristic, 3) at least one first asset-specific historical environmental characteristic, and 4) first asset-specific historical breakdown data; and ii) asset-specific current energy consumption data from at least one utility meter, at least one sensor, or both; 
This limitation not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea 
Storing and retrieving energy information in memory, (See MPEP § 2106.05(d)(II)). 
Receiving or transmitting energy  data over a network, (See MPEP § 2106.05(d)(II)).
(for calculating breakdown frequency and severity) Performing repetitive calculations, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120221150 (Arensmeier) in view of US 20150178865 (Anderson) in view of US 20170076263 (hereinafter Bentz).
	

Claim 1. Arensmeier teaches: A computer-implemented method, comprising:
receiving, by at least one processor, for a pre-determined time period, energy management data comprising at least the following for a population of energy consuming physical assets: i) asset-specific historical data, comprising: 1) asset-specific historical energy consumption data, 2) at least one first asset-specific historical operational characteristic, 3) at least one first asset-specific historical environmental characteristic, and 4) first asset-specific historical breakdown data; and ii) asset-specific current energy consumption data from at least one utility meter, at least one sensor, or both; (See at least Anderson FIG. 3, FIG. 5 and [0043] “techniques for managing one or more buildings can include collecting (510) historical building data 322, real-time building data 321, historical exogenous data 323, and real-time exogenous data 324 with a data collector 320.”  Anderson further contemplates [0044] meter data, and “various environmental sensors”. See also [0053] teaching inspection and repair results.) (See at least Arensmeier [0201] teaching “The processing module 1400 
determining, by the at least one processor, for each respective physical asset category, a respective frequency of breakdowns and a respective average severity of each breakdown based, at least in part, on the asset-specific historical data;  determining, by the at least one processor, an adjusted breakdown loss value per each physical asset for each respective physical asset category based, at least in part, on the respective frequency of breakdowns and the respective average severity of each breakdown;  (See at least Arensmeier [0068] “ The historical data collected by the monitoring system may allow the contractor to properly specify new HVAC components and to better tune configuration, including dampers and set points of the HVAC system. The information collected may be helpful in product development and assessing failure modes.” [0022] (Emphasis added) “In still other features, the server (i) selectively predicts an impeding failure of the first component based on the received current data, (ii) selectively predicts an impeding failure of the second component based on the received current data, and (iii) generates an alert in response to prediction of impending failure. The plurality of components of the HVAC system includes at least two components selected from: a flame sensor, a solenoid-operated gas valve, a hot surface igniter, a circulator blower motor, an inducer blower motor, a compressor, a pressure switch, a capacitor, an air filter, a condensing coil, an evaporating coil, and a contactor.” See also [0053] teaching types of systems. [0060] “The monitoring system may provide specific information to the contractor, including identifying information of the homeowner's HVAC system, including make and model numbers, as well as indications of the specific part numbers that appear to be failing. Based on this information, the contractor can allocate the correct repair personnel that have experience with the specific HVAC system and/or component. In addition, the service technician is able to bring replacement parts, avoiding return trips after Examiner notes that the broadest reasonable interpretation of breakdown severity includes “indications of the specific part numbers that appear to be failing”.)
determining, by the at least one processor, a respective average current energy consumption value per each physical asset for each respective physical asset category based, at least in part, on the asset-specific current energy consumption data; (See at least  Arensmeier FIG. 2, FIG 4A, [0201], and [0206]  teaching the use of energy consumption data in a model.)
associating, by the at least one processor, each respective energy consuming location, representing at least one energy consuming physical asset of the population of energy consuming physical assets, to a particular physical asset category; (See at least Arensmeier [0079] teaching “Aggregate loads, such as the hot water heater or the air handler unit 304, may be connected to an AC power source via a smart outlet, a smart plug, or a high amp load control switch, each of which may provide an indication when a connected device is activated.” See also [0090] teaching” identification of the HVAC system”.)
determining, by the at least one processor, for each respective energy consuming location, a particular usage-based breakdown estimation based, at least in part, on: i) a number of the at least one energy consuming physical asset of the population of energy consuming physical assets in each respective physical asset category associated with a respective energy consuming location and ii) the respective average current energy consumption value per each physical asset for each respective physical asset category; wherein the particular usage-based breakdown estimation comprises: i) an estimated breakdown probability of the at least one energy consuming physical asset of the population of energy consuming physical assets in each respective physical asset category associated with the respective energy consuming location, ii) an estimated time of a breakdown of the at least one energy consuming physical asset of the population of energy consuming physical assets in each respective physical asset category associated with the respective energy consuming location, or iii) a combination thereof; (See at least Arensmeier  [0022] (Emphasis added) “In still other features, the server (i) selectively predicts an impeding failure of the first component based on the received current data, (ii) selectively predicts an impeding failure of the second component based on the received current data, and (iii) generates an alert in response to prediction of impending failure. The plurality of components of the HVAC system includes at least two components selected from: a flame sensor, a solenoid-operated gas valve, a hot surface igniter, a circulator blower motor, an inducer blower motor, a compressor, a pressure switch, a capacitor, an air filter, a condensing coil, an evaporating coil, and a contactor.” See also [0053] teaching types of systems. [0060] “The monitoring system may provide specific information to the contractor, including identifying information of the homeowner's HVAC system, including make and model numbers, as well as indications of the specific part numbers that appear to be failing. Based on this information, the contractor can allocate the correct repair personnel that have experience with the specific HVAC system and/or component..” [0061] “Depending on the severity of the failure, the homeowner and/or contractor may be advised of relevant factors in determining whether to repair the HVAC system or replace some or all of the components of the HVAC system. For example only, these factors may include relative costs of repair versus replacement, and may include quantitative or qualitative information about advantages of replacement equipment. For Examiner notes that the broadest reasonable interpretation of breakdown severity includes “indications of the specific part numbers that appear to be failing”.)
Arensmeier does not explicitly teach, but Anderson does teach:
generating, by the at least one processor, based, at least in part, on the particular usage-based breakdown estimation of the respective energy consuming location, an update to the energy management data comprising at least one adjustment to at least one operational parameter of at least one energy consuming physical asset of the population of energy consuming physical assets to reduce usage-based equipment breakdowns. Compensatory changes recommended by the TPO system 300 to the building operator can correct a problem before a tenant notices any discomfort. (See at least Anderson [0055] teaching “Compensatory changes recommended by the TPO system 300 to the building operator can correct a problem before a tenant notices any discomfort.”)

	It would have been obvious, at the time of filing, to combine the HVAC sensor data analysis and failure prediction of Arensmeier  with the operating parameter changer recommendation of Anderson, because Anderson explicitly teaches [0006] the motivation of “there is a need for improved techniques for improving the comfort, energy efficiency, resiliency and reliability of building operations and management and drive towards a continuous commissioning of the building through its lifetime.” See MPEP 2143.I.G.
	Claim 11, teaching a system to carry out the steps of claim 1, is rejected for similar reasons.

Claim 2. Arensmeier in view of Anderson teaches: The computer-implemented method of Claim 1, 

wherein the at least one energy consuming physical asset is a physical configuration comprising one or more units of equipment (UOEs).  (See at least Arensmeier [0016] teaching HVAC equipment.)
Claim 12 is rejected for similar reasons.

Claim 3. Arensmeier in view of Anderson teaches: The computer-implemented method of Claim 2, 
Arensmeier further teaches:
wherein the at least one historical environmental characteristic is at least one of: at least one optical parameter, at least one acoustic parameter, at least one pressure parameter, at least one temperature parameter, at least one acceleration parameter, at least one magnetic parameter, at least one biological parameter, at least one chemical parameter, or at least one motion parameter.(See at least Arensmeier  [0004] teaching temperature and humidity. See also [0078] teaching pressure sensors.)
Claim 13 is rejected for similar reasons.

Claim 4. Arensmeier in view of Anderson teaches: The computer-implemented method of Claim 3, Modified Arensmeier does not explicitly teach, but Anderson does teach:
wherein the at least one optical parameter is selected from the group consisting of an infrared light parameter, a visible light parameter, and an ultraviolet light parameter. (See at least Anderson [0009] teaching lighting sensor data.)

It would have been obvious, at the time of filing, to combine the HVAC sensor data analysis and failure prediction of modified Arensmeier with the light sensor data of Anderson, because Anderson explicitly 
	Claim 14 is rejected for similar reasons.

Claim 5. Arensmeier in view of Anderson teaches: The computer-implemented method of Claim 1, 
Modified Arensmeier does not explicitly teach, but Bentz does teach:
wherein each respective energy consuming location is defined based on a Global Positioning System (GPS) data identifying a physical location of the at least one energy consuming physical asset. (See at least Bentz [0103] teaching a thermostat obtaining user GPS data to determine if the user is home, and further teaching geofencing to define a boundary based on location information. The definition of the location of a specific HVAC unit is inherent in geofencing.)
It would have been obvious, at the time of filing, to combine the HVAC sensor data analysis and failure prediction of modified Arensmeier with the GPS data of Bentz, because Bentz explicitly teaches [0003-0004] the motivation of  the use of a variety of sensors to provide data for HVAC system analysis.  See MPEP 2143.I.G.
	Claim 15 is rejected for similar reasons.

Claim 6. Arensmeier in view of Anderson teaches:  The computer-implemented method of Claim 1, 
Arensmeier further teaches:
wherein the at least one sensor is one of: i) a liquid pressure sensor, ii) a liquid flow rate sensor, iii) a temperature sensor, iv) a gas flow rate sensor, v) a gas pressure sensor, or vi) an electrical system sensor. (See at least Arensmeier  [0004] teaching temperature and humidity. See also [0078] teaching pressure sensors.) 
Claim 16 is rejected for similar reasons.

Claim 9. Arensmeier in view of Anderson teaches:  The computer-implemented method of Claim 1, 
Modified Arensmeier does not explicitly teach, but Anderson does teach:
wherein the asset-specific historical energy consumption data and the asset-specific current energy consumption data are in kilowatt-hours (kwh). (See at least  Anderson [0046] teaching an average energy consumption in KWh.)
It would have been obvious, at the time of filing, to combine the HVAC sensor data analysis and failure prediction of Arensmeier with the operating parameter changer recommendation of Anderson, because Anderson explicitly teaches [0006] the motivation of “there is a need for improved techniques for improving the comfort, energy efficiency, resiliency and reliability of building operations and management and drive towards a continuous commissioning of the building through its lifetime.” See MPEP 2143.I.G.


Claim 10. Arensmeier in view of Anderson teaches:  The computer-implemented method of Claim 9, 
Modified Arensmeier does not explicitly teach, but Anderson does teach:
further comprising:  converting, by the at least one processor, the asset-specific historical energy consumption data and the asset-specific current energy consumption data into respective kwh amount. (See at least Anderson [0048] teaching reporting in KWH, and [0069] teaching “the system can be organized to enable messaging and interactions between the various components via modules designed to send and receive recommendations, predictions, and other data converted into a common format.”)
It would have been obvious, at the time of filing, to combine the HVAC sensor data analysis and failure prediction of Arensmeier with the operating parameter changer recommendation of Anderson, because Anderson explicitly teaches [0006] the motivation of “there is a need for improved techniques for improving the comfort, energy efficiency, resiliency and reliability of building operations and management and drive towards a continuous commissioning of the building through its lifetime.” See MPEP 2143.I.G.
	Claim 20 is rejected for similar reasons.



Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120221150 (Arensmeier) in view of US 20150178865 (Anderson) in view of US 20170076263 (Bentz) in view of US 20100324962 (Nesler).

Claim 7. Arensmeier in view of Anderson and Bentz teaches: The computer-implemented method of Claim 2, 
Modified Arensmeier does not explicitly teach, but Nesler does teach:
wherein the associating, by the at least one processor, each respective energy consuming location to the particular physical asset category, further comprises: classifying, by the at least one processor, the one or more UOEs of the respective energy consuming location into the particular physical asset category. (See at least Nesler [0080] teaching the use of standard 
It would have been obvious, at the time of filing, to combine the HVAC sensor data analysis and failure prediction of modified Arensmeier with the classification codes of  Nesler because Nesler explicitly teaches benefits of bi-direction communication with a smart grid for the motivation of increasing energy reliability and efficiency, reducing energy costs, and lowering greenhouse gas emissions. Nesler [0004] See MPEP 2143.I.G.
	Claims 8 and 17-18 are rejected for similar reasons.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170076263 (Bentz)  [0067] teaches identifying the type of unit and  [0194] teaching the thermostat analyzing the performance of the system and communicating with a user maintenance portal. “In some embodiments, thermostat 600 may suggest to a user that the equipment may need repairs in order to increase efficiency and comfort, and offer to call the dealer.” See also [0124] “In some embodiments, thermostat 600 may generate an estimate for repair costs based on historic data. In other embodiments, thermostat 600 may receive communication from the dealer with an estimate of the repair based on the information transmitted.” See also [0126] “In some embodiments, thermostat 600 may produce a fault history report or any number of analytic reports on the operation of the system.” Examiner notes that the broadest reasonable interpretation of frequency and severity of breakdowns  includes a fault history report. Further, the use of repair cost data is inherent in the use of historic data to generate a (cost) estimate for repairs. )
US 20170011318 (Vigano)  [0151] teaches determining the class of a unit of equipment and [0004 - 0005] teaching databases storing building owner attributes including [0045] equipment model, [0152] service data including cost, and [0115] service history. See also [0089], [0097-0098] teaching a usage-based insurance including usage date.)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-570-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.R./Examiner, Art Unit 3692                                                                 


/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        
                                                                                                                                                                                            March 4, 2021